Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a DIV of S.N. 16/717,711 (filed 12/17/19, now US 10,950,795), which application claims benefit of U.S. Patent Application 62/780,569 (filed 12/17/18).
Claims 1-24 are pending.
	The Drawings filed 02/04/21 are approved by the examiner.
	No IDS has been filed in this application.
	The examiner will consider information which has been considered by the Office in a parent application (other than an international application; see subsection I., above) when examining: (A) a continuation application filed under 37 CFR 1.53(b), (B) a divisional application filed under 37 CFR 1.53(b), or (C) a continuation-in-part application filed under 37 CFR 1.53(b). A listing of the information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Update the CON data at page 1 of the specification (para 0001):

--This application is a DIV of S.N. 16/717,711 (filed 12/17/19, now US 10,950,795), which application claims benefit of U.S. Patent Application 62/780,569 (filed 12/17/18).--.

The following is an examiner’s statement of reasons for allowance:
As stated above, this application is a DIV of S.N. 16/717,711 (filed 12/17/19, now US 10,950,795).  While both the instant claims and the issued claims of US 10,950,795 are drawn to compositions comprising mixtures of Diels-Alder fullerene derivatives and methanofullerene fullerene derivatives, the percentages/ratios of the recited components are patentably distinct.
With respect to the prior art, US 2017/0294585 (Morse et al) discloses mixtures of fullerenes (Abstract).  Disclosed mixtures include mixtures of two methanofullerenes (Tables 1-2), and mixtures of methanofullerene and Diels-Alder (Tables 3-4).  The reference, however, does not disclose or fairly suggest the instantly required ranges of 97:3 to 70:30 for the claimed first fullerene derivative and the second fullerene derivative.  

    PNG
    media_image1.png
    602
    882
    media_image1.png
    Greyscale


The remaining references cited on form PTO-892 and cited in parent application 16/717,711 are considered cumulative state of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
November 4, 2021